DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 09/20/2021. Claims 1, 9-11, 14, 17-18 and 20 have been amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities: there is insufficient antecedent basis for “the electronic card”.  Appropriate correction is required. For prior- art rejection purpose, claim 10 is treated as being dependent upon claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zettner (US 9,858,565 B1).
Regarding claims 1, 14 and 20, Zettner discloses an interaction security system for user authentication and corresponding method and computer program product, the system comprising:
	one or more memory components having computer readable code stored thereon (Fig. 5; col. 9, lines 24-27); and 
	one or more processing components operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer readable code (Fig. 5, element 759; col. 9, lines 64-67) to: 
		receive an indication of an interaction involving a user with a second entity, wherein the user entered the interaction through a user computer system (i.e., user may be attempting to purchase goods and/or services as a transaction through device 190) (Fig. 1, device 190; col. 6, lines 18-20 and 57-61), wherein the interaction is a transaction in which the user provides resources in exchange for a product; 
		identify a user computer system location of the user computer system, wherein the user computer system location is based on a location determination 
		identify a resource accessory location of a resource accessory, wherein the resource accessory is the resource accessory of the user (Fig. 1, device 150), wherein the resource accessory location of the resource accessory is based on a location determination component of the resource accessory (Fig. 3, steps 340-350; col. 5, lines 29-33; col. 7, lines 38-51); 
		determine when the user computer system location and the resource accessory location meet a location requirement (Fig. 3, steps, 370 and 390 ; col. 6, lines 30-42; col. 7, lines 58-62; col. 8, lines 5-12); 
		verify the user for the interaction when the location requirement is met (Fig. 3, steps 390 and 392; col. 8, lines 5-14); and
		fail to verify the user for the interaction when the location requirement fails to be met (Fig. 3, steps 390 and 396; col. 8, lines 5-12 and 20-22).
Regarding claim 4, Zettner further discloses allowing the interaction when the location requirement is met (Fig. 3, step 392; col. 8, lines 12-14); and preventing the interaction when the location requirement fails to be met (Fig. 3, step 396; col. 8, lines 20-22).
Regarding claim 11, Zettner further discloses that the location determination component of the user computer system or the location determination component of the resourceAppl. No.: 16/447,488Amdt. Dated: September ', 2021Reply to Office Action Dated: June h, 2021Page 7 of 14 accessory utilizes global positioning satellites (GPS) (Fig. 3, steps 350 and 360; col. 7, lines 47-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8, 12-13 and 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zettner as applied to claims 1 and 14 above, and further in view of Parla et al. (US 2013/0091537 A1).
Regarding claim 2, Zettner does not disclose upon the verification of the user a time requirement is set in which a plurality of future interactions fail to require additional verification. Parla discloses upon the verification of the user a time requirement is set in which a plurality of future interactions fail to require additional verification (par. [0027], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zettner such that upon the verification of the user a time requirement is set in which a plurality of future interactions fail to require additional verification, as taught by Parla. The motivation for doing so would have been to prevent unauthorized access to the user computer system in case the user is away from the computer for more than a predefined interval.
Regarding claim 3, Zettner does not disclose upon the verification of the user a geo-fenced requirement is set in which a plurality of future interaction fail to require additional verification. Parla discloses upon the verification of the user a geo-fenced requirement (i.e., a predefined area) is set in which a plurality of future interaction fail to 
Regarding claims 5 and 15, Zettner does not disclose receiving an indication of a second interaction involving the user; determining a time requirement for allowing subsequent interactions; determine when a second interaction time of the second interaction meets the time requirement; and verifying the user for the second interaction when the time requirement is met. Parla discloses receiving an indication of a second interaction involving the user; determining a time requirement for allowing subsequent interactions; determine when a second interaction time of the second interaction meets the time requirement; and verifying the user for the second interaction when the time requirement is met (par. [0016], [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zettner to receive an indication of a second interaction involving the user; determine a time requirement for allowing subsequent interactions; determine when a second interaction time of the second interaction meets the time requirement; and verify the user for the second interaction when the time requirement is met, as taught by Parla. The motivation for doing so would have been to prevent unauthorized access to 
Regarding claim 6, Parla further discloses, as part of determining the time requirement for allowing subsequent interactions discussed in the rejection of claim 5, allowing the second interaction when the time requirement is met; when the time requirement fails to be met: identifying the user computer system location; identifying the resource accessory location, wherein the resource accessory is the resource accessory of the user; determining when the user computer system location and the resource accessory location meets the location requirement; verifying the user for the second interaction when the location requirement is met (par. [0014]-[0016]).
Regarding claims 7 and 16, Zettner does not disclose receiving an indication of a second interaction involving the user; determining a geo-fenced requirement for allowing subsequent interactions; determining when a second interaction location of the second interaction meets the geo-fenced requirement; and verifying the user for the second interaction when the geo-fenced requirement is met. Parla discloses receiving an indication of a second interaction involving the user; determining a geo-fenced requirement for allowing subsequent interactions; determining when a second interaction location of the second interaction meets the geo-fenced requirement; and verifying the user for the second interaction when the geo-fenced requirement is met (par. [0025], [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zettner to receive an indication of a second interaction involving the user; determine a geo-fenced requirement for allowing subsequent interactions; determine when a second interaction 
Regarding claim 8, Parla further discloses, as part of determining the geo-fence requirement for allowing subsequent interactions discussed in the rejection of claim 7,  allowing the second interaction when the geo-fenced requirement is met; when the geo-fenced requirement fails to be met: identifying the user computer system location;Page 21 of 26 Atty. Docket No. 9042US1.014033.3446identifying the resource accessory location, wherein the resource accessory is the resource accessory of the user; determine when the user computer system location and the resource accessory location meets the location requirement; verify the user for the second interaction when the location requirement is met (par. [0014]-[0016], [0020]).
Regarding claims 12-13 and 19, Zettner does not disclose prompting the user to take an action with the resource accessory; receiving an indication of the action from the resource accessory that the action is completed; and wherein verification of the user is not completed until the action on the resource accessory is completed wherein the action on the resource accessory comprises turning the resource accessory on, entering a password into the resource accessory, making a gesture on the resource accessory, or entering a pin from the resource accessory into the user computer system. Parla discloses prompting the user to take an action with the resource accessory; receiving an indication of the action from the resource accessory that the action is completed; and wherein verification of the user is not completed until the action on the resource accessory is completed wherein the action on the resource accessory .
Allowable Subject Matter
Claims 9-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach “wherein the resource accessory comprises an electronic card that has one or more processing components and one or more communication components” in combination with other limitations of the base claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432